Citation Nr: 1228765	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  03-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2002 of a Veterans Affairs (VA) Regional Office (RO).

In the rating decision, the RO denied the Veteran's application to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran filed a timely appeal, and in a decision in January 2005 the Board reopened the claim and remanded the claim for additional development.  In December 2008, the Board again remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran contends that he has PTSD due to in-service stressors.  One of the claimed stressors, a race riot aboard the USS Kitty Hawk, has been verified.  The Veteran has also identified to two other stressors, which have not been verified, namely, an incident in which an airman was killed in the intake of a jet engine and another incident in which an airman was killed when a wheel on a helicopter exploded. 

In the remand in December 2008, the Board directed that the identified stressors be sent to the Joint Services Records Research Center (JSRRC) for verification.  Only the race riot aboard the USS Kitty Hawk was verified.  It is not clear that a request was made for the other stressors.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information, such as a specific date within a month or two and year of the alleged stressors, namely, an incident in which an airman was killed in the intake of a jet engine and another incident in which an airman was killed when a wheel on a helicopter exploded. 

2.  If the Veteran is able to provide sufficient specificity regarding the two alleged stressors, ask the JSRRC to verify the stressors. 

If the Veteran is not able to provide sufficient specificity regarding the two alleged stressors, there should be finding that there is insufficient information to make a request to the JSRRC.  

3.  Afford the Veteran a VA examination, including psychological testing for PTSD, to determine: 

a).  If the Veteran meets the diagnostic criteria for PTSD under the DSM-IV, and if so, is it more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent  probability) that PTSDS is due to a verified in-service stressor?






b).  If the Veteran has a psychiatric disorder(s) other than PTSD, is it more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent  probability) that such a disorder is due to service? 

The Veteran's claims file must be made available to the examiner for review. 

4.  After the above development, adjudicate the claim of service connection for PTSD and for a psychiatric disorder other than PTSD, if applicable, applying the revised version of 38 C.F.R. § 3.304(f).  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


